834 F.2d 172
UNPUBLISHED DISPOSITIONNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Patricia COLEMAN, Defendant-Appellant.
No. 87-1594.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1987.

Before BOYCE F. MARTIN, Jr., and DAVID A. NELSON, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
The defendant appeals from a conviction, entered pursuant to her plea of guilty, on one count of theft of government money, 18 U.S.C. Sec. 641.  The government now moves to dismiss on grounds that as a fugitive, the defendant is not entitled to prosecute her appeal.  In response, the defendant asks this Court to dismiss the appeal only if she fails to surrender within thirty (30) days after an order is entered herein.


2
On June 11, 1987, the defendant was sentenced to thirty (30) months imprisonment and was ordered to surrender to the Attorney General within two (2) weeks.  This appeal followed.  The defendant was later granted an extension of her reporting date to July 2, 1987, but has failed to report.


3
When a defendant is a fugitive, his appeal is dismissed unless he submits to the jurisdiction of the district court within a specified time.    United States v. Shami, 754 F.2d 670, 672 (6th Cir.1985);  United States v. Dawson, 350 F.2d 396, 397 (6th Cir.1965).  Because the defendant herein is a fugitive,


4
It is ORDERED that the motion to dismiss is granted.  This appeal will be dismissed with prejudice thirty (30) days after the entry date of this order unless the defendant surrenders to the jurisdiction of the district court within that time.